                 Case: 1:17-cr-00656 Document #: 215 Filed: 03/12/20 Page 1 of 8 PageID #:1607




                               UNITED STATES DISTRICT COURT
                                                       Northern District of Illinois


               UNITED STATES OF AMERICA                                 )      JUDGMENT IN A CRIMINAL CASE
                                                                        )
                          v.                                            )
                                                                        )      Case Number:               I: I 7-CR-00656(2)
                     MICHAEL JARIGESE                                   )
                                                                        )      USM Number:                52638-424
                                                                        )
                                                                        )
                                                                        )      Kenneth L. Cunniff
                                                                        )      Defendant's Attorney



D pleaded guilty to count(s)
THE DEFENDANT:

D pleaded nolo contendere to count(s)             which was accepted by the cou11.
181 was found guilty on count(s) I, 2, 3, 4, 5, 6, 7, 8, 9, 11 of the Superseding Indictment after a plea
of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section/Nature of Offense                                                                    Offense Ended             Count
 18 U.S.C. §§ 1343 and 1346 Wire Fraud                                                                4/1/2017                 Is
 18 U.S.C. §§ 1343 and 1346 Wire Fraud                                                                1/2/2013                 2s
 18 U.S.C. §§ 1343 and 1346 Wire Fraud                                                                1/29/2013                3s
 18 U.S.C. §§ 1343 and 1346 Wire Fraud                                                                4/18/20 I 3              4s
 18   U.S.C. §§ 1343 and 1346 Wire Fraud                                                              4/18/2013                5s
 18   U.S.C. §§ 1343 and 1346 Wire Fraud                                                              4/18/2013                6s
 18   U.S.C. §§ 1343 and 1346 Wire Fraud                                                              5/9/2013                 7s
 18   U.S.C. §§ 1343 and 1346 Wire Fraud                                                              7/17/2013                8s
 18   U.S.C. §§ 1343 and 1346 Wire Fraud                                                              7/24/20 I 3              9s
 18   U.S.C. § 666(a)(2) Bribery                                                                      5/22/2013                11s


The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.
D The defendant has been found not guilty on count(s)

X All remaining Count(s) are dismissed on the motion of the United States.
It is ordered that the defendant must notify the United States Attorney for this District within 30 days of any change of name, residence, or
mailing address until all tines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstances.

                                                                                     March 12, 2020
                                                                                     Oat
                                                                                         ���

                                                                                     SignaJ·e of Judge
                                                                                     �obert W. Gettleman, United States District Judge

                                                                                     Name and Title of Judge
                                                                                     March 12, 2020
                                                                                 '   -.)




                                                                                     Date
Case: 1:17-cr-00656 Document #: 215 Filed: 03/12/20 Page 2 of 8 PageID #:1608
Case: 1:17-cr-00656 Document #: 215 Filed: 03/12/20 Page 3 of 8 PageID #:1609
Case: 1:17-cr-00656 Document #: 215 Filed: 03/12/20 Page 4 of 8 PageID #:1610
Case: 1:17-cr-00656 Document #: 215 Filed: 03/12/20 Page 5 of 8 PageID #:1611
Case: 1:17-cr-00656 Document #: 215 Filed: 03/12/20 Page 6 of 8 PageID #:1612
Case: 1:17-cr-00656 Document #: 215 Filed: 03/12/20 Page 7 of 8 PageID #:1613
Case: 1:17-cr-00656 Document #: 215 Filed: 03/12/20 Page 8 of 8 PageID #:1614
